Citation Nr: 1617115	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for osteoarthrosis of the left knee, status post arthroscopic surgery for medial and lateral meniscectomy with scars.


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to March 1993.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).

In October 2014, the American Legion withdrew its representation of the appellant.
The issue of entitlement to an earlier effective date for the Veteran's osteoarthrosis of the left knee, has been raised by the record in the July 2015 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, this case will be remanded to the RO for action as described below.

In this case, a Supplemental Statement of the Case (SSOC) was issued in February 2013.  Thereafter, the Veteran was afforded a relevant VA examination in October 2015 for an evaluation of his right and left knees.  No SSOC was issued after receipt of this examination report.  Regarding relevant evidence, 38 C.F.R. §19.37, states that an SSOC will be furnished to an appellant and his representative when additional pertinent evidence is received after a previous SOC and/or SSOC has been issued, unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC.  In this case, pertinent medical information was newly obtained by the AOJ and was not addressed in the SOC or in any SSOC.  Since the additional evidence in question in this case is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be remanded back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran, and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




